[Cite as Cowan v. Ohio Dept. of Jobs & Family Servs., 2021-Ohio-1798.]




                    IN THE COURT OF APPEALS
                FIRST APPELLATE DISTRICT OF OHIO
                     HAMILTON COUNTY, OHIO



MARY COWAN,                                         :      APPEAL NO. C-200025
                                                           TRIAL NO. A-1901563
        Appellant,                                  :

                                                    :          O P I N I O N.
  vs.
                                                    :

OHIO DEPARTMENT OF JOB AND                          :
FAMILY SERVICES,
                                                    :
     Appellee.
                                                    :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: May 26, 2021


sb2 inc., Amy C. Baughman, for Appellant,

Dave Yost, Ohio Attorney General, and Amy R. Goldstein, Assistant Attorney
General, Health and Human Services Section, for Appellee.
                    OHIO FIRST DISTRICT COURT OF APPEALS



BERGERON, Judge.

       {¶1}   A nursing home resident was denied Medicaid benefits because she

owned two parcels of land valued at $6,000, exceeding the $2,000 resource limit.

She appealed to the common pleas court, seeking to exclude the parcels because no

one wanted to buy the land (she ultimately gave the land away). The case took a

jurisdictional detour, however, when the trial court dismissed the resident’s appeal

for lack of jurisdiction, reasoning that her authorized representative lacked standing

to pursue the matter. But in the event we saw things differently on jurisdiction, the

trial court alternatively affirmed the Medicaid denial because the resident had the

legal ability to access (and liquidate) the property. We conclude that the trial court

erred with respect to jurisdiction because the resident pursued this appeal in her own

name and never made the authorized representative a party to the proceedings.

Nevertheless, we affirm the trial court’s alternative holding that the resident’s

property was a countable resource.

                                           I.

       {¶2}   In September 2017, appellant Mary Cowan was admitted to

Carespring, a long-term nursing facility.       However, Ms. Cowan soon needed

assistance with paying for her care, so, at the behest of the facility, she applied for

Medicaid benefits. To facilitate this process, Ms. Cowan signed a “Designation of

Authorized Representative” form, granting Carespring authority to submit her

application, participate in eligibility reviews, and take necessary actions to establish

eligibility. Ms. Cowan also provided Carespring permission to pursue legal action in

her name or in Carespring’s name—even waiving potential conflicts of interest.




                                           2
                     OHIO FIRST DISTRICT COURT OF APPEALS




       {¶3}    Ultimately, the Ohio Department of Job and Family Services (ODJFS)

denied Ms. Cowan’s Medicaid application on the ground that her assets exceeded the

resource limit. Ms. Cowan owned two parcels of land that the county auditor valued

at $3,000 each, and that she had listed for sale. Unless an exclusion applies, Ohio’s

Medicaid guidelines provide that individuals are not eligible for benefits if the value

of their personal and real property exceeds $2,000.            And because no exclusion

applied here, the $6,000 value assessed by the county auditor exceeded the

regulatory threshold. Although some evidence suggests that the auditor overvalued

the two plots, that issue is not before us. As relevant here, Ms. Cowan argued that

her property should not count as a resource because she could not locate a buyer.1

ODJFS disagreed and, after exhausting her administrative appeals, Ms. Cowan

appealed to the common pleas court pursuant to R.C. 5101.35(E).

       {¶4}    At the trial court, however, this case shifted focus to standing and

jurisdictional concerns. ODJFS began challenging Carespring’s involvement in the

appeal, ultimately obtaining a concession by Ms. Cowan’s attorney that he

represented Carespring. ODJFS then lodged a jurisdictional objection, arguing that

Carespring did not have legal standing to sue, thus stripping the trial court of the

ability to hear the appeal. Ultimately, the trial court agreed with ODJFS, dismissing

the case for lack of jurisdiction. However, the trial court issued an alternative ruling

on the merits, affirming Ms. Cowan’s Medicaid denial on the basis that her property

exceeded the resource limit. Ms. Cowan now appeals, bringing three assignments of

error, challenging both of the trial court’s holdings.


1 We understand that, subsequent to the events described in this appeal, Ms. Cowan simply gave

the property away and ultimately became eligible for Medicaid. This appeal concerns her
eligibility prior to that time.
                                              3
                   OHIO FIRST DISTRICT COURT OF APPEALS




                                          II.

       {¶5}   In her first assignment of error, Ms. Cowan attacks the trial court’s

conclusion that it lacked jurisdiction to hear the case. “Standing relates to a party’s

right to make a legal claim or seek judicial enforcement of a legal duty or right.”

Albanese v. Batman, 148 Ohio St.3d 85, 2016-Ohio-5814, 68 N.E.3d 800, ¶ 24. “It is

well established that before an Ohio court can consider the merits of a legal claim,

the person seeking relief must establish standing to sue.” (Internal quotation marks

omitted.) Moore v. Middletown, 133 Ohio St.3d 55, 2012-Ohio-3897, 975 N.E.2d

977, ¶ 21. And “[s]tanding is certainly a jurisdictional requirement * * * .” Bank of

Am., N.A. v. Kuchta, 141 Ohio St.3d 75, 2014-Ohio-4275, 21 N.E.3d 1040, ¶ 22. “[A]

party’s lack of standing vitiates the party’s ability to invoke the jurisdiction of a

court—even a court of competent subject-matter jurisdiction—over the party’s

attempted action.” Id.

       {¶6}   Article IV, Section 4(B), of the Ohio Constitution provides that “courts

of common pleas and divisions thereof shall have such original jurisdiction over all

justiciable matters and such powers of review of proceedings of administrative

officers and agencies as may be provided by law.”         (Emphasis added.)      Thus,

standing may generally be acquired in two ways: (1) where a “party has alleged a

‘personal stake in the outcome of the controversy,’ ” (Internal quotation marks

omitted.) Fed. Home Loan Mtge. Corp. v. Schwartzwald, 134 Ohio St.3d 13, 2012-

Ohio-5017, 979 N.E.2d 1214, ¶ 21; or (2) where a statute confers standing, Moore at

¶ 48. We review questions of standing de novo. See Moore at ¶ 20 (“Whether a party

has established standing to bring an action before the court is a question of law,

which we review de novo.”).

                                          4
                    OHIO FIRST DISTRICT COURT OF APPEALS




       {¶7}   Ms. Cowan primarily argues that Carespring enjoys statutory standing

pursuant to R.C. 5101.35. As relevant here, that statute provides that a Medicaid

“applicant, participant * * * [or] recipient * * * * who disagrees with an

administrative * * * decision * * * may appeal * * * to the court of common

pleas * * * .” R.C. 5101.35(A)(2) and (E). Ms. Cowan concedes that Carespring is not

a Medicaid applicant, participant, or recipient, but she nonetheless insists that,

under the Administrative Code, Carespring “[s]tands in the place of the individual.”

See Ohio Adm.Code 5160-1-33(B)(4); see also Ohio Adm.Code 5160:1-2-08(C)(1)

(“An individual may designate an authorized representative, in writing, to stand in

place of the individual and act with authority on behalf of the individual, as described

in rule 5160-1-33 of the Administrative Code.”). For its part, ODJFS counters that

the Administrative Code cannot impact the jurisdictional calculus because standing

can only derive from a statutory source. See Communications Workers of America,

AFL-CIO v. Pub. Utilities Commission, 57 Ohio St.2d 76, 77, 387 N.E.2d 230 (1979)

(“ ‘Unless a statute otherwise provides it is fundamental that no one can appeal from

an order (of the commission) to which he is not a party.’ ”) (Emphasis added.),

quoting Harrison v. Pub. Util. Comm., 134 Ohio St. 346, 347, 16 N.E.2d 943 (1938).

Thus, because Carespring does not meet any of the statutory definitions in R.C.

5101.35(A)(2) (applicant, participant, or recipient), ODJFS concludes that

Carespring lacks standing.

       {¶8}   The analysis becomes even more complicated when we look at Ohio

caselaw. The Eighth District recently addressed this issue, concluding that both the

state and federal Medicaid provisions give a nursing facility standing to sue in its

capacity as an authorized representative. See Tiggs v. Ohio Dept. of Job & Family

                                           5
                   OHIO FIRST DISTRICT COURT OF APPEALS




Serv., 2018-Ohio-3164, 118 N.E.3d 985, ¶ 28 (8th Dist.) (“[The nursing facility] had

authority to appeal to the trial court under R.C. 5101.35 * * * .”); Id. at ¶ 34 (“[W]e

cannot say that the trial court erred in its interpretation of 42 C.F.R. 435.923(b)(4)

when it found that [the nursing facility] * * * was able to represent [the resident] in

all Medicaid-related matters, including the appeal to the trial court.”). However, we

note that Tiggs affirmed a trial court’s decision that “relied solely upon a recent

federal court decision, Doctors Nursing & Rehab. Ctr. v. Norwood, N.D.Ill. No. 1:16-

cv-9837, 2017 WL 2461544 (June 7, 2017).” Id. at ¶ 20. Muddying the waters

further, Norwood only addressed standing with respect to federal law, and it has

since been effectively overruled by the Seventh Circuit. See Bria Health Serv., LLC v.

Eagleson, 950 F.3d 378, 383 (7th Cir.2020) (“[T]he text of the regulation, the

broader regulatory context and purpose, and the comments during rulemaking all

indicate that ‘matters with the agency’ relate only to communication and document

processing in interactions with the agency and do not reach civil litigation against

it.”). Similarly, Bria Health Services only addressed the federal provision, shedding

little light on whether Ohio law conveys standing to authorized representatives.

       {¶9}   At this point, however, we need not decide whether to follow Tiggs

because, while we appreciate the parties’ arguments, we ultimately find them

misguided. “Standing here is intertwined with Civ.R. 17(A)’s requirement that every

action ‘be prosecuted in the name of the real party in interest.’ ” Wells Fargo Bank,

N.A. v. Freed, 3d Dist. Hancock No. 5-12-01, 2012-Ohio-5941, ¶ 21, quoting Civ.R.

17(A). See Self Help Ventures Fund v. Jones, 11th Dist. Ashtabula No. 2012-A-0014,

2013-Ohio-868, ¶ 19 (“Standing is similar to the requirement in Civ.R. 17(A) that

every action ‘shall be prosecuted in the name of the real party in interest.’ ”). Of

                                          6
                    OHIO FIRST DISTRICT COURT OF APPEALS




course, some exceptions exist, such as when a guardian sues on behalf of a minor,

but in the guardian’s own name. See Civ.R. 17(B); R.C. 2111.17 (permitting guardians

to “sue in the guardian’s own name, describing the guardian as suing on behalf of the

ward.”).

       {¶10} Perhaps Ms. Cowan is correct that R.C. 5101.35 and Ohio Adm.Code

5160-1-33 would similarly permit Carespring to sue in its own name, on her behalf.

But we need not decide this question because that’s not what happened here. It is

undisputed that Ms. Cowan pursued this case from the outset in her own name.

Carespring has never appeared as a party on any case notice, brief, or document.

This procedural history stands in contrast with Tiggs, where the nursing facility was

named on the appeal. See Tiggs (listing the case caption as “Persey Tiggs C/O Indian

Hills Healthcare Group, Inc. v. Ohio Department of Job and Family Services”). We

further note that, contrary to the trial court’s conclusion, the attorney never

disclaimed representation of Ms. Cowan at one of the hearings. A review of the

transcript shows that the attorney indicated he “represent[ed] Carespring * * *,

authorized representative for Mary Cowan, the appellant.” This statement does not

disavow representation of Ms. Cowan. Nor does it contradict the attorney’s repeated

representations throughout the case that he represented Ms. Cowan. Both can be

true. Carespring may have procured the attorney’s services, but in her authorized-

representative form, Ms. Cowan expressly permitted Carespring to hire an attorney

to represent her.

       {¶11} Thus, even if Carespring pulled the marionette strings behind the

curtain, only Ms. Cowan appeared as a party before the court of common pleas and

this court.   As a result, we have no basis for questioning her standing. Perhaps

                                         7
                    OHIO FIRST DISTRICT COURT OF APPEALS




issues could arise regarding whether Ms. Cowan authorized Carespring to hire an

attorney to represent her, but ODJFS does not broach such matters here. See Peck v.

Ohio Dept. of Job & Family Serv., 11th Dist. Geauga No. 2018-G-0152, 2018-Ohio-

2353, ¶ 19 (“Although the issue has been presented in terms of standing, we agree * *

* that the issue is not whether [the nursing facility] has * * * standing to bring the

appeal * * * * [t]he issue is * * * whether [it] was duly authorized by [the resident] to

file on her behalf.”). We conclude that the trial court erred by concluding that it did

not have jurisdiction over this case and therefore sustain Ms. Cowan’s first

assignment of error.

                                          III.

       {¶12} Success on the first assignment of error, however, does not necessarily

spell reversal. In her second assignment of error, Ms. Cowan challenges the trial

court’s alternative holding—that the value of her two plots of land exceeded

Medicaid’s resource limit.     She reasons that the parcels should not have been

counted because she could not liquidate them, essentially because no one wanted to

buy them.    We nevertheless conclude that her property constituted a countable

resource because Ms. Cowan had the legal authority to sell them, regardless of how

difficult or easy the task at hand.

       {¶13} Ohio Adm.Code 5160:1-3-05.1(A) “describes how resources are treated

for purposes of determining eligibility for medical assistance.”          Id.   And the

“maximum combined value of all [countable] resources an individual can have an

ownership interest in and still qualify for medical assistance * * * is two thousand

dollars.”   Ohio Adm.Code 5160:1-3-05.1 at (B)(8) and (C)(1).          “Resources” are

defined as “cash, funds held within a financial institution, investments, personal

                                           8
                    OHIO FIRST DISTRICT COURT OF APPEALS




property, and real property an individual * * * [1] has an ownership interest in, [2]

has the legal ability to access in order to convert to cash, and [3] is not legally

prohibited from using for support and maintenance.” Id. at (B)(7), referencing Ohio

Adm.Code 5160:1-1-01(B)(72). Only the second element is in dispute here—whether

Ms. Cowan had the legal ability to access the two parcels of land.

       {¶14} Emphasizing pragmatism, Ms. Cowan contends that the inability to

procure a willing buyer essentially meant that she did not have the legal ability to

access her property.    For support, she points to a federal regulation, 20 C.F.R.

416.1201, which provides in relevant part: “If a property right cannot be liquidated,

the property will not be considered a resource of the individual (or spouse).” 20

C.F.R. 416.1201(a)(1). Using the federal regulation as a springboard, Ms. Cowan

maintains that without a willing buyer, she did not have “the legal ability to access in

order to convert to cash.” See Ohio Adm.Code 5160:1-3-05.1(B)(7) and 5160:1-1-

01(B)(72).

       {¶15} The first problem with Ms. Cowan’s pitch is that 20 C.F.R. 416.1201

deals with SSI determinations, a federal obligation. And Ohio courts considering

similar arguments have squarely rejected the grafting of 20 C.F.R. 416.1201 onto

Medicaid eligibility, which represents a state responsibility. See 20 C.F.R. 416.2116

(providing that the Social Security Administration may assist states in making

Medicaid eligibility determinations, but only if the state requests); Underwood v.

Ohio Dept. of Job & Family Serv., 11th Dist. Geauga No. 2019-G-0215, 2019-Ohio-

4924, ¶ 29 (holding “20 CFR 416.1201 inapplicable to determining Ohio Medicaid

eligibility”); Communicare v. Ohio Dept. of Job and Family Serv., 8th Dist.

Cuyahoga No. 106874, 2019-Ohio-3757, ¶ 14–15 (same).

                                           9
                    OHIO FIRST DISTRICT COURT OF APPEALS




       {¶16} The second problem is that Ms. Cowan’s interpretation pays little

fidelity to either the plain language of the regulation or to Ohio caselaw. The plain

meaning of “legal ability to access” precludes an exemption for impracticability. And

confirming this view, we note that the Administrative Code previously allowed for

such an exemption: “If an individual owns property that affects eligibility and the

property has not been sold, it will not be counted as an available resource as long as

the individual continues to list the property for sale at an amount equal to the market

value determined by the county auditor.”         Former Ohio Adm.Code 5160:1–3–

05.1(C)(6)(a) (Effective 1/15/2015). But that provision was repealed in August 2016.

Interpreting the current language in the Administrative Code, the Eighth District has

concluded that if the applicant has the legal authority to sell the property, the plain

language of the Code renders it a countable resource (assuming, of course, that some

other exclusion does not apply). See Communicare at ¶ 13 (“Whether [the applicant]

was able to find a purchaser is a wholly different consideration from what the

regulation contemplated, namely whether [the applicant] had the legal authority to

sell the properties in the first place.”). Based on a plain reading of the Administrative

Code, we agree with that interpretation.

       {¶17} For these reasons, we conclude that the trial court correctly

determined that Ms. Cowan’s two plots of land were countable resources. She has

presented no legal impediment to her ability to sell those properties, and we decline

to read an impracticability exception into the Administrative Code (that was recently

rejected). We therefore overrule Ms. Cowan’s second assignment of error.




                                           10
                    OHIO FIRST DISTRICT COURT OF APPEALS




                                          IV.

       {¶18} Ms. Cowan finally argues that the trial court erred in affirming

ODJFS’s denial because Ohio’s Medicaid scheme is invalid. She argues that Ohio’s

Medicaid regulations are invalid because the state never obtained approval from the

Centers for Medicare and Medicaid Services.        However, Ms. Cowan cites to no

authority, or to anything in the record, supporting her assertion that Ohio’s Medicaid

plan is noncompliant, and we decline to speculate on this point. We therefore

overrule her third assignment of error.

                                   *       *      *

       {¶19} In light of the foregoing analysis, we sustain Ms. Cowan’s first

assignment of error, overrule her second and third assignments of error, and affirm

the judgment of the trial court.

                                                                   Judgment affirmed.

MYERS, P. J., and CROUSE, J., concur.



Please note:

       The court has recorded its entry on the date of the release of this opinion




                                          11